Citation Nr: 1142884	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  11-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a chronic respiratory disease claimed as asthma, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 2001 to March 2002 and from October 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

The issue has been characterized as above to reflect the appropriate procedural posture of the appeal.  Although the RO reopened the previously denied claim and addressed the merits of the claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran requested a hearing before a Veterans Law Judge, and such was scheduled for June 2011.  The Veteran failed to report, however, without a showing of good cause or attempt to reschedule.  The request for hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

In August 2001 correspondence, received prior to the promulgation of a Board decision, the Veteran withdrew his appeal for service connection for a chronic respiratory disease claimed as asthma.







CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service connection for a chronic respiratory disease claimed as asthma have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

In correspondence received in August 2011, the Veteran stated that he wished to withdraw his appeal with regard to a claim of entitlement to service connection for a chronic respiratory disease claimed as asthma.

As the Veteran has withdrawn the appeal of the issue in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.


ORDER

The appeal for service connection for a chronic respiratory disease claimed as asthma is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


